This was a motion to amend a clerical error, in entering the judgment of the court in bank, at the December term, 1833. Nathaniel Torbet was plaintiff in error, and Goldsmith Coffin defendant in error. The judgment was reversed, but in the entry on the minutes, the names of the parties were reversed; that of Coffin, the defendant in error, being written as the party to be restored, instead of Torbet, the plaintiff in error, in whose favor judgment was given. In behalf of Torbet, it was moved that the clerk of this court so amend the entry as to make it conform to the judgment. It was so ordered, and the following entry directed to be made:
“ It being made to appear, to the satisfaction of the court, that in the entry of the decision of this case, at the last term, a clerical error has intervened in this, that in the judgment of restitution the name of Coffin is written in the place of Torbet, therefore it is ordered that the said error be corrected, and the proper entry be now made as of the last term. Ordered that the entry, amended as aforesaid, be certified to the Supreme Court of Fayette county.”